Case 19-80064-TLS   Doc 865    Filed 04/01/19 Entered 04/01/19 15:45:11   Desc Main
                              Document      Page 1 of 6
Case 19-80064-TLS   Doc 865    Filed 04/01/19 Entered 04/01/19 15:45:11   Desc Main
                              Document      Page 2 of 6
Case 19-80064-TLS   Doc 865    Filed 04/01/19 Entered 04/01/19 15:45:11   Desc Main
                              Document      Page 3 of 6
Case 19-80064-TLS   Doc 865    Filed 04/01/19 Entered 04/01/19 15:45:11   Desc Main
                              Document      Page 4 of 6
Case 19-80064-TLS   Doc 865    Filed 04/01/19 Entered 04/01/19 15:45:11   Desc Main
                              Document      Page 5 of 6
Case 19-80064-TLS   Doc 865    Filed 04/01/19 Entered 04/01/19 15:45:11   Desc Main
                              Document      Page 6 of 6
